Citation Nr: 1045674	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  08-14 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
chronic pseudofolliculitis barbae with status post incision and 
residual scarring.


ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1975.
 
This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which granted service connection for chronic 
pseudofolliculitis barbae with status post incision and residual 
scarring (hereafter skin disorder), and assigned a 10 percent 
evaluation, effective November 22, 2005.  The Veteran disagreed 
with the initial evaluation assigned and requests a rating in 
excess of 10 percent.

In October 2009, the Board remanded the issue to further develop 
the medical record.  As such, the file was transferred to the 
Appeals Management Center (AMC) in Washington, DC, and the 
requested development was attempted.  Pursuant to the Board's 
remand order, the Veteran was provided a VA examination and 
attempts were made to obtain relevant VA and private treatment 
records.  As the requested development has been attempted, no 
further action to ensure compliance with the remand directives is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).  The matter 
was returned to the Board for further appellate consideration.


FINDINGS OF FACT

The Veteran has multiple pitting scars covering the beard, 
including a 6 cm x 2 mm lateral scar line across the cheek and 
underlying the right mandible, an 11 cm fold under his chin, and a 
"V" shaped area on the left cheek.  None of these scars are 
adhered, and there is no loss of underlying tissue, 
hyperpigmentation or hypopigmentation, with the exception the "V" 
shaped area on the left cheek.  However, there is no gross 
distortion or asymmetry of one feature or paired set of features 
or two or three characteristics of disfigurement in the "V" 
shaped area of the left cheek.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for chronic 
pseudofolliculitis barbae with status post incision and residual 
scarring have not been met. 38 U.S.C.A. 
§§  1155, 5103 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.118, 
Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify & Assist

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the evidence 
necessary to substantiate his/her claim for benefits and that VA 
shall make reasonable efforts to assist a claimant in obtaining 
evidence unless no reasonable possibility exists that such 
assistance will aid in substantiating the claim.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

In a pre-rating letter dated in  April 2006, VA notified the 
Veteran of the information and evidence needed to substantiate and 
complete his claim of entitlement to an increased rating for a 
skin disorder, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  See 38 
U.S.C.A. 
§  5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The claim was granted in October 2006.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that once service connection is 
granted, the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  See 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
Consequently, the Board finds that VA met its obligation to notify 
the Veteran and no further notice is needed.

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence, and affording 
him a physical examination.  It appears that all known and 
available records relevant to the issue here on appeal have been 
obtained and are associated with the Veteran's claims file, and 
the Veteran does not appear to contend otherwise.  Thus, the Board 
finds that VA has done everything reasonably possible to notify 
and to assist the Veteran and that no further action is necessary 
to meet the requirements of the VCAA.  As such, the Board will now 
turn to the merits of the Veteran's claim.

Applicable Rules and Regulations

Disability evaluations are determined by the application of the 
schedule of ratings which is based on average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  Where entitlement to 
compensation has been established and a higher initial disability 
rating is at issue, the level of disability at the time 
entitlement arose is of primary concern.  Consideration must also 
be given to a longitudinal picture of the veteran's disability to 
determine if the assignment of separate ratings for separate 
periods of time, a practice known as "staged" ratings, is 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The criteria in effect at the time the Veteran submitted his 
request for an increased rating in November 2005 provided that a 
skin disorder with one characteristic of disfigurement of the 
head, face, or neck is rated 10 percent disabling.  A skin 
disorder of the head, face, or neck with visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with two 
or three characteristics of disfigurement, is rated 30 percent 
disabling.  A skin disorder of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion or 
asymmetry of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with four or five characteristics of disfigurement, is 
rated 50 percent disabling.  A skin disorder of the head, face, or 
neck with visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with six or more characteristics of 
disfigurement, is rated 80 percent disabling.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2005).

Note (1) to Diagnostic Code 7800 provides that the 8 
characteristics of disfigurement, for purposes of rating under 38 
C.F.R. § 4.118, are: 

Scar is 5 or more inches (13 or more cm.) in length.
Scar is at least one-quarter inch (0.6 cm.) wide at the widest 
part.
Surface contour of scar is elevated or depressed on palpation.
Scar is adherent to underlying tissue.
Skin is hypo-or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.).
Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) 
in an area exceeding six square inches (39 sq. cm.).
Underlying soft tissue is missing in an area exceeding six square 
inches (39 sq.cm.).
Skin is indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).

Note (2) to Diagnostic Code 7800 provided that tissue loss of the 
auricle is to be rated under Diagnostic Code 6207 (loss of 
auricle), and anatomical loss of the eye under Diagnostic Code 
6061 (anatomical loss of both eyes) or Diagnostic Code 6063 
(anatomical loss of one eye), as appropriate.  Note (3) provided 
that unretouched color photographs were to be taken into 
consideration when rating under these criteria.  38 C.F.R. § 
4.118, Diagnostic Code 7800.

Diagnostic Code 7801 provides ratings for scars, other than the 
head, face, or neck, that are deep or that cause limited motion.  
Scars that are deep or that cause limited motion in an area or 
areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent 
disabling.  Scars in an area or areas exceeding 12 square inches 
(77 sq. cm.) are rated 20 percent disabling.  Scars in an area or 
areas exceeding 72 square inches (465 sq. cm.) are rated 30 
percent disabling.  Scars in an area or areas exceeding 144 square 
inches (929 sq.cm.) are rated 40 percent disabling.  Note (1) to 
Diagnostic Code 7802 provides that scars in widely separated 
areas, as on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated and 
combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides 
that a deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118, Diagnostic Code 7801. 

Diagnostic Code 7802 provides ratings for scars, other than the 
head, face, or neck, that are superficial or that do not cause 
limited motion.  Superficial scars that do not cause limited 
motion, in an area or areas of 144 square inches (929 sq. cm.) or 
greater, are rated 10 percent disabling.  Note (1) to Diagnostic 
Code 7802 provides that scars in widely separated areas, as on two 
or more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined in 
accordance with 38 C.F.R. § 4.25.  Note (2) provides that a 
superficial scar is one not associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118, Diagnostic Code 7802.

Diagnostic Code 7803 provides a 10 percent rating for superficial 
unstable scars.  Note (1) to Diagnostic Code 7803 provides that an 
unstable scar is one where, for any reason, there is frequent loss 
of covering of skin over the scar.  Note (2) provides that a 
superficial scar is one not associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118, Diagnostic Code 7803. 

Diagnostic Code 7804 provides a 10 percent rating for superficial 
scars that are painful on examination.  Note (1) to Diagnostic 
Code 7804 provides that a superficial scar is one not associated 
with underlying soft tissue damage.  Note (2) provides that a 10-
percent rating will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable rating.  38 C.F.R. § 4.118.  Diagnostic Code 7804 also 
directs the rater to see 38 C.F.R. § 4.68 (amputation rule).  38 
C.F.R. § 4.118, Diagnostic Code 7804. 
 
Diagnostic Code 7805 provides that other scars are to be rated on 
limitation of function of affected part.  38 C.F.R. § 4.118, 
Diagnostic Code 7805. 

During the pendency of this appeal for an increased rating, the 
criteria for evaluation for scars were amended as of October 23, 
2008.  However, the revisions are applicable to applications for 
benefits received by VA on or after October 23, 2008.  See 73 Fed. 
Reg. 54,708 (September 23, 2008).  Here, VA received the Veteran's 
claim in November 2005. Therefore, only the pre-October 2008 
version of the schedular criteria is applicable in this case.  

Analysis
Increased Rating

The Veteran contends that an initial rating in excess of 10 
percent for a skin disorder is warranted.  He asserts that the 
affected area is more than one inch.  

Service treatment records dated from April 1973 to March 1975 show 
complaints of breaking out and treatment for chronic 
pseudofolliculitis barbae.  In June 1983, the Veteran underwent a 
surgical procedure at Duke University Medical Center to remove 
keloids from the right face and left cheek.  Records dated in 
August 2005 show that he received treatment from Dr. Nelms for 
complaints of adult acne and facial problems.  

From October 2005 to September 2009, the Veteran received 
treatment from the Boice-Willis Clinic.  Notes from Dr. Suchniak, 
a doctor at the Boice-Willis Clinic, indicate that the Veteran had 
a number of puck-like acne scars, as well as small pustules in his 
chin, cheeks, and neck regions, and small cysts.  In an August 
2007 statement, the Veteran stated that Dr. Suchniak told him that 
3.5 percent of his beard area or face, which equals approximately 
60 percent of the beard area, is scared.  However, there is no 
evidence of record to support the Veteran's contention.

A June 2006 VA examination revealed that the Veteran had symptoms 
of breaking out, itching, and swelling of the infected area, as 
well as severe scarring of his face at the line of his beard.  The 
physician noted that the there was a 12 cm x 2 mm circumferential, 
depressed scar underneath the chin at the line of the beard.  
There was no tenderness, ulceration, adherence, instability, 
inflammation, edema, tissue loss, keloid formation, 
hypopigmentation, or abnormal textures of the scar.  The scar was 
disfiguring and was hyperpigmented, but was no greater than 6 
square inches.  

The Veteran also had multiple 1 cm circular scars on the left side 
of his face.  There were nodules and lumps as well as pockmarks 
and scars with severe scarring at the lower half of the face.  In 
these areas, there was no tenderness or adherence.  The texture of 
the skin was firm.  The surface of the face was depressed.  The 
affected area had an abnormal texture with tight skin.  The 
primary diagnosis was chronic pseudofolliculitis barbae.  The 
secondary diagnosis was status post incision and drainage of the 
facial abscess with residual scarring.  An addendum to the June 
2006 examination indicated that 0.1 percent of the Veteran's whole 
body was affected, and 5 percent of his face was exposed.  

The Veteran was afforded another VA examination in June 2010 for 
the purpose of evaluating the severity of the skin disorder.  The 
examination revealed that the Veteran has multiple pitting scars 
covering the beard area of his face which seems to have spared his 
upper lip and most of his chin.  On the right side, the Veteran 
had a 6 cm x 2 mm lateral scar line across the cheek, which is 
less obvious but has a notable presence.  Underlying the right 
mandible is a 6 cm x 2 mm linear scar.  Under his chin, he has an 
11 cm fold which takes the appearance of a scar, likely caused by 
a fold of skin tissue where extra pitting occurred.  On the left 
lateral cheek, there is a "V" shaped hypopigmented area that is 
slightly shiny and measures 2 cm up in two lines and is 
approximately 4 mm at the base, narrowing to approximately 2 mm at 
the top of the "V" lines.  The examination report indicates that 
photographs were taken of the affected areas and those photographs 
are included in the claims file.

Overall, the scars were not adhered, and there was no loss of 
underlying tissue, hyperpigmentation, or hypopigmentation, with 
the exception of the "V" shaped area, which is hypopigmented and 
seems to be minimally adhered with loss of some underlying tissue.  
Pitting scars are present.  There are too many to count, and the 
pitting has interrupted scar markers.  There is no apparent 
infection, but the Veteran reported tenderness to palpation at the 
vertical folds which are at the ends of both lips but no 
nodularity was present.  The examiner diagnosed the Veteran with 
pseudofolliculitis barbae and opined that is covered 15 percent of 
the exposed area and 2 percent of the total body area.

The Board has carefully reviewed and considered all evidence of 
record.  The Board must base its decision on the relevant evidence 
of record, and is bound by law to apply VA regulatory criteria.  
Scars are rated under Diagnostic Codes 7800 to 7805.  38 C.F.R. § 
4.118.  A 30 percent rating under Diagnostic Code 7800 requires 
visible or palpable tissue loss and either gross distortion or 
asymmetry of one or paired features or two or three 
characteristics of disfigurement.  The competent medical evidence 
of records shows that the Veteran has multiple pitting scars 
covering the beard, including a 6 cm x 2 mm lateral scar line 
across the cheek and underlying the right mandible, and an 11 cm 
fold under his chin.  However, the examiner explained that none of 
these scars are adhered, and there is no loss of underlying 
tissue, hyperpigmentation or hypopigmentation.  
Although there is a "V" shaped area on the left cheek, which is 
hypopigmented, minimally adhered with loss of some underlying 
tissue, and slightly shiny, there is no gross distortion or 
asymmetry of one feature or paired set of features or two or three 
characteristics of disfigurement because the areas do not exceed 
six square inches (39 sq. cm.).  As such an increased rating under 
Diagnostic Code 7800 is not warranted.

The Board notes that the June 2006 VA examination report indicated 
a 12 cm x 2 mm circumferential, depressed scar under the chin that 
was disfiguring.  The scar under the chin was depressed on 
palpation, hyperpigmented, and abnormal in texture.  However, 
again, none of the affected area exceeded six square inches (39 
sq. cm.) as required by the rating schedule.  As such, a rating of 
30 percent is not warranted for the period during the June 2006 VA 
examination.

Additionally, the Board has considered a rating under Diagnostic 
Codes 7801 and 7802, pertaining to scars, not of the head, face, 
or neck, which are deep or cause limited motion, or are 
superficial or do not cause limited motion.  The Veteran's scars 
are on the Veteran's face.  Therefore, Diagnostic Codes 7801 and 
7802 are inapplicable.

The Board has also considered Diagnostic Codes 7803 and 7804, each 
of which provided for a maximum 10 percent rating .  There is no 
evidence of superficial, unstable scars, or superficial scars that 
are painful on examination.  At the June 2010 VA examination, the 
Veteran reported tenderness to palpation at the vertical folds at 
the ends of both lips, but there is no evidence of painful scars.  
The service-connected scars are already evaluated as 10 percent 
disability.  As such, Diagnostic Codes 7803 and 7804 are not 
applicable in the case. 

Finally, with regard to Diagnostic Code 7805, there is no evidence 
that there is limitation of function on the affected area.  
Therefore, rating under this code would also be inappropriate.



Extraschedular Consideration

The VA schedule of ratings will apply unless there are exceptional 
or unusual factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
38 C.F.R. § 3.321(b)(1) provides that, in exceptional 
circumstances, where the schedular evaluations are found to be 
inadequate, the veteran may be awarded a rating higher than that 
encompassed by the schedular criteria.  According to the 
regulation, an extraschedular disability rating is warranted upon 
a finding that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application of 
the regular schedular standards."

The Court clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is warranted.  
See Thun v. Peake, 22 Vet. App. 111 (2008).  First, it must be 
determined whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, VA must 
determine whether the Veteran's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating schedule is 
inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.

Here, the Board finds that the disability picture presented by the 
Veteran's skin disorder is appropriately contemplated by the 
rating schedule.  The evidence shows that there is no gross 
distortion or asymmetry of any features, and there are no 
characteristics of disfigurement.  There is no evidence of 
interference with employment or frequent hospitalizations due to 
the skin disorder.  Therefore, referral for consideration of an 
extraschedular evaluation is not warranted.  Thun.  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
chronic pseudofolliculitis barbae with status post incision and 
residual scarring is denied.




____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


